NUMBER 13-22-00251-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG
____________________________________________________________

KYLE TRAMMELL,                                                              Appellant,

                                                v.

KYLIE TRAMMELL,                                     Appellee.
____________________________________________________________

             On appeal from the County Court at Law
                   of Aransas County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      This matter is before the Court on appellant’s handwritten note received on May

31, 2022, which the Court construes as a motion for extension of time to file a notice of

appeal. We now dismiss the matter for lack of jurisdiction.
       On April 21, 2021, the trial court signed a final protective order. Appellant filed a

notice of appeal with the trial court on May 31, 2022. On June 2, 2022, the Clerk of this

Court notified appellant that it appeared that the appeal was not timely perfected.

Appellant was advised that the appeal would be dismissed if the defect was not corrected

within ten days from the date of receipt of the Court’s directive.

       Appellant’s motion for extension of time to file a notice of appeal is untimely, as it

was filed more than fifteen days after the deadline for filing the notice of appeal. TEX. R.

APP. P. 26.3. We are to construe the rules of appellate procedure reasonably and liberally

so that the right to appeal is not lost by imposing requirements not absolutely necessary

to effectuate the purpose of a rule. See Verburgt v. Dorner, 959 S.W.2d 615, 616-

17 (Tex. 1997). Nevertheless, we are prohibited from enlarging the scope of our

jurisdiction by enlarging the time for perfecting an appeal in a civil case in a manner not

provided for by rule. See Tex. R. App. P. 2; In re T.W., 89 S.W.3d 641, 642 (Tex. App.–

Amarillo 2002, no pet.).

       Appellant’s notice of appeal was untimely, by more than a year, and appellant’s

motion for extension of time to file the notice of appeal is also untimely; therefore, we lack

jurisdiction over the appeal. Accordingly, we dismiss appellant’s motion and entire cause

for lack of jurisdiction.

                                                                        JAIME TIJERINA
                                                                        Justice


Delivered and filed on the
30th day of June, 2022.


                                              2